NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         FEB 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50335

                Plaintiff-Appellee,             D.C. No.
                                                2:14-cr-00329-ODW-1
 v.

ROBERT A. GLAZER, M.D.,                         MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Otis D. Wright II, District Judge, Presiding

                      Argued and Submitted February 5, 2021
                               Pasadena, California

Before: GOULD, OWENS, and VANDYKE, Circuit Judges.

      Defendant-Appellant Robert Glazer (“Glazer”) appeals from his conviction

following a jury trial for conspiracy to commit health care fraud, in violation of 18

U.S.C. § 1349, and twelve counts of health care fraud, in violation of 18 U.S.C.

§ 1347. Glazer, a medical doctor who operated his own clinic, conspired with

others to fraudulently bill Medicare for services not rendered and for services



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
“medically unnecessary” within the meaning of the Medicare regulations. Glazer

was sentenced to 120 months’ imprisonment and two years of supervised release.

We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), and we

affirm.

      1. Glazer contends that the district court erred by allowing the government

to question Glazer and another defense witness about the veracity of other

witnesses, and that this error required reversal. The government concedes that the

questioning was improper, but it contends that any error was harmless due to

strong evidence of guilt. We review for plain error, see United States v. Del Toro-

Barboza, 673 F.3d 1136, 1152 (9th Cir. 2012), and we agree with the government.

The rule is settled that “[a] prosecutor must not ask defendants during cross-

examination to comment on the truthfulness of other witnesses.” United States v.

Alcantara-Castillo, 788 F.3d 1186, 1191 (9th Cir. 2015). But here, even if the

government impermissibly did so, Glazer cannot show prejudice because the

portions of testimony on which Glazer was asked to comment were not likely to

bear significantly on Glazer’s credibility, and the evidence of Glazer’s guilt was

strong. See, e.g., United States v. Ramirez, 537 F.3d 1075, 1086 (9th Cir. 2008).

      2. Glazer next contends that the district court’s method of selecting alternate

jurors was reversible error. We disagree. It is undisputed that the district court’s

method of selecting alternate jurors did not comport with Fed. R. Crim. P. 24(c),


                                          2
which requires that an alternate juror have the same qualifications and be selected

and sworn in the same manner as any other juror. Here an error occurred because

the alternate jurors were designated separately at the start of deliberations. We

conclude, however, that the error did not affect Glazer’s substantial rights, as

required on plain error review, see United States v. Lindsey, 634 F.3d 541, 551 (9th

Cir. 2011), because the alternates did not participate in jury deliberations.

      3. Glazer’s contention that the district court’s questions and comments

during trial projected to the jury a prejudicial appearance of partiality also fails.

We review claims of judicial misconduct in supervising trials for abuse of

discretion. United States v. Morgan, 376 F.3d 1002, 1006–07 (9th Cir. 2004).

Judicial questioning of witnesses can “cross the line and affect the judge’s role as

an impartial participant in the trial process.” United States v. Lopez-Martinez, 543

F.3d 509, 513 (9th Cir. 2008). Here, however, the district court did not abuse its

discretion given its “undeniable authority to examine witnesses and call the jury’s

attention to important evidence.” United States v. Scott, 642 F.3d 791, 799 (9th

Cir. 2011) (per curiam).

      4. Glazer next contends that the district court abused its discretion or plainly

erred in several of its evidentiary rulings. We disagree. The district court did not

abuse its discretion by excluding evidence of “legitimate” medical services outside

of the counts in the indictment, because “[a] defendant cannot establish his


                                            3
innocence of crime by showing that he did not commit similar crimes on other

occasions.” Herzog v. United States, 226 F.2d 561, 565 (9th Cir. 1955). The court

did not abuse its discretion by barring Glazer from using his notes to testify instead

of the patient files, because the court could have concluded that Glazer intended to

testify directly from a writing rather than refresh his recollection. See Fed. R.

Evid. 612 advisory committee’s note to proposed rules. The court also did not err

by admitting the “education” letter under a notice theory, see Fed. R. Evid.

801(c)(2), or the testimonies of the two investigators and Agent Li, because it is

not clear that the court’s gatekeeper Daubert role was triggered, see United States

v. Hankey, 203 F.3d 1160, 1169 (9th Cir. 2000), and any issue with “dual role”

testimony was harmless. United States v. Torralba-Mendia, 784 F.3d 652, 660

(9th Cir. 2015). The court did not abuse its discretion by excluding the Medicare

regulation for impeachment purposes because it could have been considered

extrinsic evidence of a collateral matter. See Ortiz v. Yates, 704 F.3d 1026, 1038

(9th Cir. 2012). Finally, the court did not err by admitting Agent Li’s testimony

that she did not find “indicators” of traced signatures because jurors may consider

and weigh handwriting evidence without an expert opinion. United States v.

Meredith, 685 F.3d 814, 824 (9th Cir. 2012).

      5. With regard to Glazer’s sentence, the district court did not clearly err in

applying a four-level adjustment under U.S.S.G. § 3B1.1(a) for being “an


                                          4
organizer or leader of a criminal activity that involved five or more participants or

was otherwise extensive.” We review this factual finding for clear error. A

finding is clearly erroneous only if it is “illogical, implausible, or without support

in inferences that may be drawn from the record.” United States v. Hinkson, 585

F.3d 1247, 1262 (9th Cir. 2009) (en banc). The court opined: “To say that this

man was not the shot caller of a medical office . . . is almost absurd in context.”

Though Glazer argues that his office manager, Avetisyan, was in charge and

Glazer just “did the medicine,” in this context “doing the medicine” meant

controlling the tests and services that ended up being fraudulently submitted to

Medicare. The court’s finding that Glazer was an organizer of the fraud scheme

was not clearly erroneous.

      AFFIRMED.1




1
 Glazer also contends that if we remand the case, it should be reassigned to a
different judge. We do not address this claim because remand is unwarranted.

                                           5